APPLICATION FOR REHEARING
No 150. Decided May 24, 1941
BY THE COURT:
The above entitled cause is now being determined an applicant's application for rehearing. The motion is predicated upon the claim that the Court based its decision upon an alleged admission which plaintiff-appellant did not make.
In the first place counsel is in error in saying that our original opinion was predicated upon an admission of counsel.
However, in the original opinion we called attention to certain admissions made by counsel as preliminary to a further discussion of the ultimate question to be determined.
Secondly, we have very carefully reread the original brief of counsel for appellant and we find therein the admissions to which we referred in the original opinion.
Since the application for rehearing we have a letter from counsel qualifying his language in the application for rehearing, but emphasizing that the admission did not cover the statute as amended in 1921.
This is in accord with our understanding of appellant’s position. On page 5 of our original opinion we called attention to §7730 as it was prior to the amendment of 1921; and immediately following is the amendment through which the words “or all” were left out. As we read coünsel’s brief the claim is emphasized that the removal of these words is substantial and required a modification of the principles announced in the Fulton case. We stated in our opinion and reiterate that we do not think- that the amendment changes the substance of the section.
Application for a rehearing will be overruled.
GEIGER, PJ., BARNES, J., and MONTGOMERY, J. (5th Dist.), sitting by designation, concur.